11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Reginald Holmes
Appellant
Vs.                   No. 11-03-00275-CV B Appeal from Dawson County
TDCJ-ID Correctional Officers Anderson, A.; Hudspeth, M.; and Guyer, C.
Appellees
 
Reginald Holmes is appealing the dismissal of
his suit by the justice of the peace. 
The clerk of this court informed appellant in writing on September 5,
2003, that it appeared this court did not have jurisdiction over his appeal.  Appellant was requested to respond showing
grounds for continuing the appeal. 
Appellant was also directed to pay the required filing fee.  The only response to our September 5 letter
has been the filing of an affidavit of inability to pay.  The affidavit does not comply with the
requirements of TEX.R.APP.P. 20.1 and does not address the jurisdictional
issues.
The appeal is dismissed for want of
jurisdiction.  TEX. CIV. PRAC. &
REM. CODE ANN. ' 51.001 (Vernon 1997).
 
PER CURIAM
 
October 16, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.